Citation Nr: 1607967	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-00 004A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Baltimore, Maryland has original jurisdiction over the appeal.

In November 2015, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge, and a copy of the hearing transcript is of record.  At the hearing, the Veteran and his representative submitted additional evidence directly to the Board.  The Veteran also submitted a written waiver of local consideration of the evidence at that time; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The Board notes that in October 2015, the Veteran filed a claim of service connection for bursitis in the right hip, as secondary to his service-connected back disability, among other things.  Therefore, the Board has broadened the issue to include consideration for whether service connection is warranted on a secondary basis.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  In addition, following the filing of the Veteran's claim for bursitis, a December 2015 VA examination report and opinion concerning the right hip was added and associated with the Veteran's claims file.  Although there is no waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence in the first instance, as this case is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to the Veteran.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran asserts that he has a current right hip disability that is related to his military service.  More specifically, the Veteran contends that during service, he started to experience a snapping and popping sensation in his right hip, causing pain in that area, which has continued to the present.  See November 2015 Board Hearing Transcript at 3, 5, 13.  Although chronic pain as well as "snapping" and "popping" in the right hip were noted in the Veteran's service treatment records (STRs), it was also noted that the etiology was unknown.  See also id. at 3 (Veteran confirming that there was no inciting incident or injury in service directly relating to his right hip disability).  However, during the November 2015 Board hearing, the Veteran and his representative presented theories regarding the etiological cause of the Veteran's right hip disability.

First, the Veteran and his representative indicated that the Veteran's right hip disability may be related to his service-connected back condition.  See id. at 5.  More specifically, the Veteran's representative stated that "walking wrong because of one joint can spread."  See id.  In support of this assertion, the Veteran and his representative submitted an August 2005 discussion paper, entitled "Symptoms in the Opposite or Uninjured Leg," discussing whether an injury in one extremity can cause major problems in the opposite or uninjured extremity.  The paper concluded that "[t]he evidence available indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity except when damage to the leg results in a major displacement of the centre of gravity of the body while walking, significant shortening of the injured limb and the abnormal gait pattern has been present for an extended period of time."

Additionally, the Veteran and his representative indicated that the Veteran's right hip disability may be attributable to certain physical activities performed on a constant and repetitious basis in the military, resulting in a cumulative type of impact and/or trauma to his right hip.  See id. at 5-6.  More specifically, the Veteran suggested that his right hip disability was caused by running constantly and the "shock" from hitting the ground numerous times when repelling out of helicopters with an 80 pound rucksack and a weapon.  See id.  (The Board notes that the Veteran's DD 214 reflects that his military occupational specialty was as a heavy-wheel vehicle mechanic and an infantryman and that he received an Air Assault Badge.)  In support of this contention, the Veteran and his representative submitted online articles from Houston Methodist, UC San Diego Health, and Hospital for Special Surgery, providing general overviews of labral tears.  In pertinent part, the articles discussed how labral tears can occur as a result of athletic activities that require repetitive pivoting motions or repeated hip flexion.  In regard to labral tears, the Veteran's representative also asserted that it was difficult to diagnose a labral tear during the Veteran's service because the "technology just wasn't there yet."  See id. at 6.  In support of this assertion, the Veteran and his representative relied on the same online articles as well as an August 2004 article, entitled "Yes, you can see cartilage with X-rays; diffraction enhanced X-ray imaging for soft and hard tissues."  In relevant part, these articles commented on the use of magnetic resonance imaging (MRI) to diagnose labral tears and/or the limitations of conventional X-ray radiography to image cartilage and other soft tissue.

In April 2013, the Veteran was afforded a VA examination, in which the examiner noted a diagnosis of a torn labrum in the right hip.  The examiner stated that because she did not receive the Veteran's claims file, she was unable to give a medical opinion.  In November 2014, another VA examiner provided a medical opinion based upon review of the Veteran's claims file and discussion with the April 2013 examiner.  The November 2014 examiner opined that the Veteran's claimed right hip condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of her opinion, the examiner noted that the "Veteran was in service from 1983 to 1988," "[h]e had c[omplaints of] pain and popping while in service in 1984," and "[t]here is no other documented trauma to hip or any X-rays or any other documentation available."  The examiner further stated, "[n]ow in 2012, almost 28 years after his complain[ts], had MRI and shows torn right hip labrum."  Then, the examiner concluded by stating, "I don't think this diagnosis has anything to do with c[omplaints of] pain while in service, more than 25 years ago."  

In December 2015, the Veteran was provided another VA examination.  The examiner diagnosed the Veteran with trochanteric pain syndrome (includes trochanteric bursitis) and femoral acetabular impingement syndrome (includes labral tears) in the right hip.  The examiner also provided the following medical opinion: "[i]t is less likely than not that p[atien]t's bursitis is related to his back condition since there is no logical connection between them."  The examiner did not provide any additional comments and/or discussion as to this opinion. 

Here, the Board finds that both the November 2014 and December 2015 medical opinions inadequate to determine whether the Veteran's right hip disability had its onset in service or is otherwise related to service.  In regard to the November 2014 opinion, the examiner relied predominately on the lack of documentation of a labral tear in service to conclude that the Veteran's current torn labrum has no connection to service.  The opinion does not consider the Veteran's contention that labral tears could not be detected by the available technology at the time of his service and the onset of his right hip disability.  Moreover, the November 2014 opinion fails to consider all the relevant evidence of record, to specifically include the Veteran's competent reports as to his physical activities in service (e.g., constant and repetitious running and repelling from helicopters) and his continuity of right hip symptomatology (e.g., pain, snapping and popping) in the years since service.  The Veteran is competent to report his physical activities in service and his continuity of symptomatology since service, and the Board finds the Veteran's testimony as to such reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, it is not clear whether the November 2014 examiner considered all the STRs relating to the Veteran's complaints of the right hip.  In this regard, the examiner noted only that the Veteran had complaints relating to the right hip in 1984.  However, the Veteran's STRs show complaints and treatment for his right hip in 1985, 1986, 1987, and 1988.

As to the December 2015 opinion, it is greatly lacking in rationale.  The only rationale that the December 2015 examiner provided for his conclusion that the Veteran's current bursitis is not related to his service-connected back disability is that there is "no logical connection between them."  The examiner completely failed to explain or even indicate in the slightest why there is "no logical conclusion between them."  The opinion is, therefore, conclusory at best and unsupported by sufficient rationale.  Moreover, the examiner failed to address secondary service connection based upon aggravation.  Although the examiner opined against a causal relationship, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Consequently, based on the foregoing, the November 2014 and December 2015 VA medical opinions are inadequate for rating purposes, and another medical opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Dalton v. Peake, 21 Vet. App. 23, 39-40 (2007) (a medical opinion is inadequate if it does not take into account the appellant's reports of symptoms and history, even if recorded in the course of the examination); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, a November 2014 written statement by the Veteran indicates that he received treatment for his right hip from Dr. B. in Clifty, Kentucky following his separation from service.  Records related to such treatment have not been provided or obtained.  Therefore, on remand, the RO should attempt to obtain these private treatment records, as well as all updated VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  Finally, given the Veteran's contentions, he should be advised of the evidentiary requirements for secondary service connection on remand.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Advise the Veteran of the information and evidence needed to substantiate the claim for secondary service connection.

2.  Obtain all outstanding VA treatment records.

3.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his right hip disability since service.  The Veteran should be requested to sign the necessary authorizations for release of private medical records, to specifically include those from Dr. B., to VA.  Attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured.

4.  Then, arrange for the Veteran's claims file to be returned to the examiner who examined the Veteran in December 2015 (or another qualified examiner, if unavailable).  After considering the pertinent information in the record in its entirety, the examiner should provide a new opinion with respect to the following questions: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right hip disability, to include a labral tear and bursitis, had its onset in service or is otherwise related to his military service, to include as result of the cumulative impact of running constantly and the "shock" from hitting the ground numerous times when repelling out of helicopters with an 80 pound rucksack and a weapon during active duty?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right hip disability, to include a labral tear and bursitis, was caused by his service-connected back disability?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right hip disability, to include a labral tear and bursitis, was aggravated (chronically worsened beyond the normal progress of the disease) by his service-connected back disability?  

In addressing the above questions, the examiner shall acknowledge and comment on all assessments, treatments, and complaints concerning the Veteran's right hip (in-service and post-service) as well as the Veteran's lay statements concerning his right hip disability, to include the Veteran's reports of his physical activities in service (e.g., constant and repetitious running and repelling from helicopters) and his continuity of right hip symptomatology (e.g., pain, snapping and popping) in the years since service.  The examiner is also requested to review the articles submitted by the Veteran at the November 2015 Board hearing, namely: (1) and August 2005 discussion paper entitled "Symptoms in the Opposite or Uninjured Leg;" (2) articles from Houston Methodist, UC San Diego Health, and Hospital for Special Surgery, providing general overviews of labral tears; (3) an August 2004 article entitled "Yes, you can see cartilage with X-rays; diffraction enhanced X-ray imaging for soft and hard tissues."
  
Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his or her opinion.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his or her opinion.

If the examiner determines that he or she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)

5.  Then, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


